Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of the Species of a “drilling” operation; a “surfactant” tuning additive; and “wherein Tassoc is greater than Tassoc’” in the reply filed on 19 July 2021 is acknowledged.
Claims 6, 8, 10, 14, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 9, 11, 13, 15, 16, and 18 are rejected under 35 U.S.C. 103 as obvious over Drochon (2007/0281869) (cited by Applicant) in view of Maroy (2004/0266629).
Regarding independent claim 11 (and also independent claims 1 and 18), Drochon discloses A method (abstract “A thermoviscoelastic system (TVE) fluid useful in a well treatment method”) comprising: 
providing a drilling fluid ([0037] “The present invention in one embodiment, concerns an aqueous TVE for use in subterranean formations, in particular in exemplary operations such as drilling, completion, cleaning, fracturing, matrix treatment and gravel packing”) that comprises 
an aqueous base fluid ([0027] “the aqueous medium can include brine”), 
one or more polymers ([0037] “The TVE is based on a thermoassociative polymer having associative chains presenting an LCST characteristic”) that comprise a water soluble polymeric backbone ([0043] “As a general rule, any type of water-soluble polymer can be used as the backbone provided it is sufficiently hydrophilic to prevent macroscopic phase separation of the system above the LCST of the grafts or side chains”) having one or more hydrophobic moieties attached to the polymer backbone ([0039] “the side chains can be hydrophilic below the LCST and hydrophobic above the LCST”) wherein the polymer exhibits thermoassociation at a first temperature Tassoc (e.g., [0013] “The term "thermoviscoelastic system" or TVE is defined herein as a system that is viscosified or thickened at a temperature above the LCST by the interaction between temperature-sensitive hydrophobic groups of a water soluble polymer and the micelles of a viscoelastic surfactant”), and 
one or more surfactants ([0049] “The surfactant used in the TVE in one embodiment is "viscoelastic"” and [0050] “cationic, anionic or zwitterionic”; and/or [0060] “Other surfactants readily known to those of skill in the art, which do not necessarily impart viscoelastic properties into fluid into which they are incorporated, may be used in some embodiments of the invention”); and 
using the treatment fluid to drill at least a portion of a well bore in a portion of a subterranean formation (i.e., by virtue of being used in [0037] “drilling” operations).
As above, Drochon discloses including a hydrophobically-modified polymer with surfactant, wherein the polymer viscosifies above the lower critical solution temperature (LCST).  
However, Drochon fails to disclose wherein the surfactant changes the polymer’s LCST.  
The temperature at which the polymer chain starts to associate can be modified by adding to the solution free chemical substances exhibiting a LCST, i.e., chemical substances that are not chemically bonded to the polymer” ([0057]).  
Maroy’s teaching about “chemical substances that are not chemically bonded to the polymer” appears to readily apply to any added chemicals, such as surfactants.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drochon to include particularly selecting within Drochon’s surfactants to pick surfactants that are observed to modify the temperature at which the polymer chain starts to associate (as taught by Maroy), in order to provide a LCST temperature “so that it is below the temperature of the formation to be flushed or completely or partially plugged” or otherwise used in drilling, thus controlling the viscosification based on downhole temperatures (thereby including:
one or more tuning additives that changes the temperature at which at least one of the polymers exhibits thermoassociation from Tassoc to a second temperature Tassoc'). 
Regarding claim 2, Drochon discloses wherein the polymeric backbone is selected from the group consisting of: guar, tamarind, a polyacrylate, a polyacrylamide, a polyanhydride, a polyether, a polyester, a polyamide, a polyvinylalcohol, a polysaccharide, an alginate, a cellulose, any copolymer thereof, any derivative thereof, and any combination thereof ([0019] “The backbone can be selected from the group consisting of polysaccharides, polyanhydrides, polyacrylamides, polyacrylates, polyacrylate copolymers, polyethers, polyesters, polyamides, polyurethanes, polyvinylalcohols acrylic and acrylamide polymers and copolymers, polysaccharides, chitins, polyanhydrides, polyethers, polyesters, polyamides, polyvinylalcohols, chitins, and so on, and combinations thereof” and [0043] “Suitable polysaccharides for the implementation of the invention are cellulose or cellulose derivatives as carboxymethyl cellulose, methyl cellulose, ethyl cellulose or hydroxypropylmethyl cellulose; chitin or chitin derivatives such as the chitosan or chitosan derivatives such as the N-carboxybutyl chitosan or the N 30 carboxymethyl chitosan; galactomannans, in particular, guar and guar derivatives as the carboxymethyl guar or the carboxymethyl hydroxypropyl guar derivatives”).
Regarding claim 4, Drochon discloses wherein the one or more hydrophobic moieties are selected from the group consisting of: poly(ethylene oxide-co-propylene oxide) (PEPO), poly(N- isopropylacrylamide), poly(N,N-diethylacrylamide), poly(ethylene oxide) (PEO), poly(propylene oxide) (PPO), polyvinylmethylether (PVME), poly(acrylic acid)-g-poly(ethylene oxide), poly(acrylic acid)-g-poly(N-isopropylacrylamide), poly(N-vinylcaprolactam), poly(pentapeptides) of elastin, poly(acrylic acid) (PAA), polyacrylamide (PAAm), poly(acrylamide-co-butyl methacrylate), poly(2-(dimethylamino)ethyl methacrylate), poly(methyl vinyl ether), poly(N-vinylcaprolactam), polyampholytes, poly(2-(dimethylamino)ethyl methacrylate) (PDMAEMA), any copolymer thereof, any derivative thereof, and any combination thereof ([0044] “A wide variety of polymers can be used for the LCST grafts provided they present a lower critical point in water such as polyethylene oxide (PEO), polypropylene oxide (PPO), polyvinylmethylether (PVME), poly N-isopropylacrylamide (PNIPAM), cellulosic derivatives, and the like. Polyether chains (PEO, PPO, copolymer of PEO and PPO) are the preferred option for the application”).
Regarding claims 5, 13, and 20, Drochon discloses wherein the one or more hydrophobic moieties comprise poly(ethylene oxide-co-propylene oxide) ([0044] “Polyether chains (PEO, PPO, copolymer of PEO and PPO) are the preferred option for the application”).
Regarding claims 7 and 15, as in claims 1 and 11 above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drochon to include particularly selecting within Drochon’s surfactants to pick surfactants that are observed to modify the temperature at which the polymer chain starts to associate (as taught by Maroy), in order to select the LCST temperature “so that it is below the temperature of the formation to be flushed or completely or wherein the tuning additive is a surfactant).
Regarding claims 9 and 16, as in claims 1 and 11 above, Maroy further teaches “the LCST of the fluid can be adjusted to the desired temperature by adding free LCST type chemicals, i.e., chemicals that are not bonded to the polymer, this addition being made to the polymer solution” ([0007]).
This teaching suggests adjustments may be made to either increase or decrease the temperature, however “desired.”  Accordingly, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drochon to include particularly selecting within Drochon’s surfactants to pick surfactants that are observed to modify the temperature at which the polymer chain starts to associate (as taught by Maroy), wherein the selected surfactants lower the temperature at which the polymer chain starts to associate (wherein Tassoc is greater than Tassoc'), in order to provide a LCST temperature “so that it is below the temperature of the formation to be flushed or completely or partially plugged” or otherwise used in drilling, thus controlling the viscosification based on downhole temperatures (thereby including:

Claims 3, 12, and 19 are rejected under 35 U.S.C. 103 as obvious over Drochon in view of Maroy as in claims 1, 11, and 18, and further in view of Weaver (2005/0065038).
Regarding claims 3, 12, and 19, Drochon discloses “As a general rule, any type of water-soluble polymer can be used as the backbone provided it is sufficiently hydrophilic to prevent macroscopic phase separation of the system above the LCST of the grafts or side chains […] Suitable polysaccharides for the implementation of the invention are starch or starch derivatives such as starch phosphate, starch succinate, aminoalkyl starch or hydroxypropyl starch; cellulose or cellulose derivatives as carboxymethyl cellulose, methyl cellulose, ethyl cellulose or hydroxypropylmethyl cellulose; chitin or chitin derivatives such as the chitosan or chitosan derivatives such as the N-carboxybutyl chitosan or the N 30 carboxymethyl chitosan; galactomannans, in particular, guar and guar derivatives as the carboxymethyl guar or the carboxymethyl hydroxypropyl guar derivatives” ([0043]).
However, Drochon fails to specify using tamarind.
tamarind gum, locust bean gum and the like” ([0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Drochon to include wherein the polymeric backbone is tamarind or a tamarind derivative, in order to provide a specific type of “galactomannans” which is known in the art to be used under the same wellbore conditions with the same modifications (as in Weaver). 
Second, this modification is obvious as no more than the simple substitution of a known element (known tamarind gum backbone) for another known element (known galactomannan/guar gum backbone) within the capability of one of ordinary skill in the art at the time, in a manner that would have achieved predictable results (hydrophobically-modified polymers used in wellbores for viscosification).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness.

Conclusion
The Office observes that, in the Specification, Applicant states “For example, an anionic surfactant may increase the association temperature of the thermoassociative polymers, while a cationic surfactant may decrease the association temperature” (p.9, lines 3-5).  Accordingly, Applicant may consider inserting the same into the independent claims, e.g. “wherein the tuning additive is an anionic surfactant and Tassoc is less than Tassoc’, or wherein the tuning additive is a cationic surfactant and Tassoc is greater than Tassoc’.”  Such an Amendment would overcome the Prior Art.
If following the above suggestion drawn to the elected “surfactant” embodiment, Applicant may also further Amend the claims reciting tuning additives other than surfactant to recite “wherein the tuning additive further comprises a water soluble salt, a solvent, a pH adjusting additive, a hydrophobe, or any combination thereof” and the like. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Reddy (2005/0178546) discloses a wellbore fluid that increases in viscosity at increased temperature comprising hydrophobically-modified polymer (abstract) such as “ethyl hydroxyethyl-, methyl-, hydroxypropyl-, and long alkyl group modified cellulose ethers” ([0015]) with surfactants and/or salts ([0013]).  However, this reference fails to recognize or teach changing the Tassoc or the like.
The reference to Smith (2010/0081586) discloses “At a first lower temperature the viscosity of modified polymer was suppressed, compared to the base polymer, whereas at a second higher temperature, an increase in viscosity compared to the base polymer was observed” ([0092]); i.e., wherein Tassoc is less than Tassoc’.  However, this reference is directed to hydrophilic polymers.
The reference to Song (2014/0262293) discloses drilling ([0032]) with “a mixture of a hydrophobically associative polymer (HAP) and a surfactant in an aqueous medium, wherein the surfactant imparts a critical solution temperature (CST) to the fluid” (abstract).  However, this reference appears to have a high viscosity at lower temperatures and a low viscosity at higher temperatures ([0050]), the opposite of the current invention.
The reference to Vigano (2018/0066172) teaches hydrophobically-modified tamarind gum ([0036]), useful for drilling, with surfactants ([0082]).  However, this reference fails to recognize or teach changing the Tassoc or the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674